Citation Nr: 9924999	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-05 722	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
right carpal tunnel release.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1965 to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran underwent right carpal tunnel release on 
August 10, 1994, at a VA medical center (VAMC). 

3.  The medical evidence indicates that the veteran sustained 
additional disability-increased pain-following the August 
1994 surgery, and that such additional could be due to the 
natural progress of the condition, or that it could be due to 
the surgery.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an award of VA compensation benefits, 
under the provisions of 38 U.S.C.A. § 1151,  for additional 
disability resulting from right carpal tunnel release 
performed at a VA medical facility on August 10, 1994, have 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 1999); 
38 C.F.R. § 3.358 (1995 and 1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's outpatient treatment records from Riverside 
Medical Center show that he had undergone a release of right 
carpal tunnel syndrome in May 1989 and release of left carpal 
tunnel in August 1989.  The veteran's VA outpatient and 
hospital treatment records for November 1993 to January 1994 
note, by history, of him having had bilateral carpal tunnel 
release in 1989, which had greatly relieved his symptoms.  
The records show that he was now being seen for bilateral 
trigger thumbs.  In December 1993, he underwent right trigger 
thumb release and had an uneventful post-operative course.  
In January 1994, he underwent surgery on his left thumb.  
Those records also note that he was an insulin dependent 
diabetic.  

The veteran was hospitalized in a VA facility on August 9-10, 
1994, where he underwent right carpal tunnel release for 
recurrent right carpal tunnel syndrome.  On August 9, 1994, 
he signed a medical release statement, which included an 
acknowledgment of the nature and purpose of the operation or 
procedure, possible alternative methods of treatment, the 
risks involved, the possibility of complications, and that no 
guarantees had been made to him concerning the results of the 
operation or procedure.  The procedure notes, dated August 
10, 1994, indicate that the veteran was an insulin dependent 
diabetic who was having recurrent symptoms of pain, 
discomfort, numbness, and tingling.  At surgery, it was noted 
that the previous incision was opened at the polar aspect of 
the wrist and taken sharply down the skin and subcutaneous 
tissue.  The median nerve was identified proximally in the 
wound and carefully released from the scar tissue distally.  
The nerve was found to be in the median subcutaneous 
position.  There appeared to be no remnants of the volar 
wrist retinaculum or transverse carpal ligament.  It was 
carefully released from the scar tissue distally.  The 
tenosynovium underneath appeared to be quite heaped up and 
the area of the tenosynovium in the area of the carpal tunnel 
was carefully cleaned out.  

In a November 1994 medical statement from J. Sabow, M.D., a 
VA neurology consultant, essentially related that the veteran 
had a history of diabetes mellitus type I for eleven years 
who has had terrible problems with numbness and now cramping 
pain in both hands and legs.  The original diagnosis was 
carpal tunnel syndrome for which he had undergone surgeries, 
without improvement.  After review of the records, the 
physician was unable to come up with a good diagnosis, but he 
thought that the veteran had something more than just plain 
straightforward carpal tunnel.  The physician also opined 
that he found it hard to believe that the veteran's son had 
classic myotonia congenita without having the classic 
electromyogram (EMG) findings consistent with myotonic 
discharges.  

The December 1994 EMG report for Dr. Sabow revealed that the 
veteran had tremendous prolongation of distal motor latency.  
He had normal conduction in the lower extremities.  The ulnar 
nerve conduction in the left arm was normal.    The median 
nerve conduction was slowed, but the distal motor latency on 
the median nerve was profoundly prolonged.  No definite 
response could be obtained from the right median nerve.  Dr. 
Sabow opined that there seemed to be a familial tendency and 
was wondering if the veteran had amyloid involvement.  

The veteran's treating neurologist, S. Hata, M.D., in a May 
1995 medical statement, essentially related that the veteran 
had chronic pain syndrome in the hands.  The physician found 
it hard to assess whether RSD (reflex sympathetic dystrophy) 
or neuromuscular disease was present.  The physician noted 
that the veteran had well-developed musculature, which went 
with myotonia congenita; however, that condition was not 
associated specifically with EMG abnormalities and was made 
mostly on a clinical basis.  It was his opinion that the 
veteran could not be diagnosed as having the condition or not 
having it.  

In a June 1995 statement, Dr. Sabow agreed with Dr. Hata's 
assessment that the veteran had some unusual type of 
neuromuscular disease and that the veteran should undergo 
further testing.  In an August 1995 letter to the veteran, it 
was Dr. Hata's opinion that the veteran had had 
nonsatisfactory results from the carpal tunnel surgeries and 
that, with each subsequent surgery, the risk of having 
complications or worse result increases.  

In outpatient treatment reports dated in November 1995, Dr. 
Sabow noted that he had examined the veteran's mother and his 
son; all of whom had neurological problems.  The physician 
believed that he was dealing with a most unusual form of 
hereditary sensory motor neuropathy, but not of a Charcot-
Marie-Tooth variety.  In essence, the physician related that 
the veteran initially had been diagnosed as having carpal 
tunnel syndrome and had had carpal tunnel surgeries, but had 
absolutely no relief whatsoever.  The veteran's EMG studies 
had revealed a most bizarre group of findings showing 
neuropathic potentials in the distal needle studies of the 
upper extremities while proximally they are so much better.  
He noted that he had done a brief needle study and 
stimulation of the median nerve of the veteran's son, which 
revealed prolongation of the right median nerve.  In 
conclusion, Dr. Sabow diagnosed the veteran as having a 
progressive hereditary sensory motor neuropathy, non-Charcot-
Marie-Tooth variety, painful in nature.  

In a November 1995 medical opinion, A. Dale, M.D., of the 
Mayo Clinic, where the veteran had gone for consultation, 
indicated that the veteran had electrophysiologic evidence 
for bilateral median neuropathies at the wrist, though he had 
no clinical signs and symptoms for this, except for bilateral 
Tinel's phenomenon at the wrists.  Otherwise, there was no 
other clinical evidence for the presence of an organic 
neuromuscular disorder or peripheral neuropathy.  Further 
study with muscle biopsy would almost certainly be 
noncontributory.  

The veteran testified at a personal hearing held at the RO in 
June 1996 before a hearing officer.  Essentially, the veteran 
related that his right wrist condition had severely worsened, 
far beyond what would normally be expected, following his 
August 1994 right carpal tunnel release.  He noted that he 
was right hand dominant and that he found it very difficult 
to write with his right hand because of the pain.  

The veteran's wife, in a statement dated in June 1996, 
essentially reiterated the veteran's contentions and related 
her observations of her husband's right wrist condition.  She 
also related the events leading up to the August 1994 surgery 
and those that took place post-surgery.  

In January 1998, the veteran underwent an independent medical 
examination and review of the records by a neurologist, B. 
Tschida, M.D.  Essentially Dr. Tschida's report notes that 
apparently the veteran had undergone an EMG by Dr. Goff in 
May 1994, but the report was not in the records.  Of record 
was Dr. Sabow's December 1994 EMG that revealed normal 
conductions in the veteran's lower extremities, which for a 
diabetic, would suggest there was no evidence for a 
hereditary neuropathy.  The ulnar nerve conduction in the 
left arm was normal.  The median nerve conduction was slowed, 
but the distal motor latency on the median nerve was 
profoundly prolonged, suggesting extremely severe carpal 
tunnel syndrome.  No definite response could be obtained from 
the right median nerve.  Dr. Tschida noted that that type of 
situation could be seen in a patient who has extremely severe 
carpal tunnel syndrome.  Based on that, it would seem the 
surgical intervention was very appropriate.  It almost 
certainly would not be unusual to have poor response to 
surgery where a patient, especially with a second surgery, 
may have some increase pain.  Therefore, Dr. Tschida could 
not fault anybody based on the medical data.  The physician 
further noted that he could not see good supporting 
documentation for hereditary neuropathy.  

In an addendum to the above-mentioned opinion, Dr. Tschida 
wrote, in November 1998, that he had previously reviewed the 
veteran's records and, diagnostically, it appeared as if the 
vetera had definite evidence for carpal tunnel syndrome that 
apparently was quite severe on the left.  He noted that, on 
the right, there also appeared to be carpal tunnel syndrome, 
but that Dr. Sabow's December 1994 EMG evaluation had 
specifically noted unreliable results.  Although hereditary 
neuropathies subsequently had been diagnosed, Dr. Tschida did 
not see evidence or verification of hereditary neuropathy.  
He further noted that, by history, the veteran had stated 
that symptoms were made worse by the 1994 repeat carpal 
tunnel surgery, and, subjectively, that was probably the 
case.  In was Dr. Tschida's opinion that the veteran's 
underlying difficulty would appear to have been carpal tunnel 
syndrome, and the physician did not know the underlying cause 
for the carpal tunnel syndrome.  

Pursuant to the Board's September 1998 remand, Dr. Tschida, 
in February 1999, provided opinions in response to a number 
of questions posed by the Board.  He related that the August 
1994 surgery to release right carpal tunnel syndrome was 
appropriate.  He opined that he was not in a position to 
comment whether the surgery was properly performed because 
assessment of surgical skill was outside of his area of 
expertise.  He also noted that a poor outcome certainly was 
not unusual considering the problems enumerated in his 
January 1998 assessment.  It was Dr. Tschida's opinion that, 
although subjective in nature, it would appear that the 
veteran's symptoms had increased following the surgical 
procedure of 1994 and that the increased pain certainly can 
be construed as an increase in the percentage of permanent 
disability that a patient has because increased pain will 
interfere with a patient's ability to function in day-to-day 
activities.  The physician further commented that there was 
not clear-cut documentation of a hereditary neurologic 
disorder in the records available for his review, especially 
on review of the records from the VA system.  The physician 
noted that he was unable to separate out the reason for the 
increased pain.  Although the veteran believes that the 
increased pain is just related to the carpal tunnel release, 
Dr. Tschida was not able to state that was truly the case.  
Certainly, the EMG/nerve conduction study performed by Dr. 
Sabow was demonstrative of extremely severe median nerve 
dysfunction.  In cases with the extreme dysfunction that was 
shown by Dr. Sabow, the degree of response to any surgical 
intervention would be extremely variable.  The physician 
noted that he certainly would not make any promises to a 
patient for a good response after such tremendously poor 
function was demonstrated on that EMG by Dr. Sabow.  Dr. 
Tschida related that the attempt of a surgeon would be to 
hope that the patient would get a good result but there is a 
phenomenal probability that the patient will have continued 
difficulty and it certainly may progress.   This would be 
construed as the natural progression of the disease in spite 
of the surgical attempts.  It is also certainly possible that 
the surgery itself may result in some degree of injury just 
because of manipulation of the nerve that may occur at the 
time of surgery.  This basically becomes a "damned if you do 
and damned if you don't" situation.  The total purpose of 
the surgery is to help relieve the phenomenal dysfunction.  
To not proceed with surgery would be to make the statement 
that there is absolutely no hope for recovery, the patient 
will just progress, and lose all function in that nerve 
distribution.  Although there may have been a generalized 
neuropathic component present at the time of the veteran's 
surgical intervention, the clear-cut concern is that the 
patient had an overwhelming compressive component that needed 
to be seriously addressed.  Dr. Tschida concluded that, 
although it is regrettable that the veteran did not have a 
more subjectively effective response, the increase in pain 
does not mean that the surgery itself was a failure.  


Analysis

In essence, the veteran claims that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of right carpal tunnel release 
performed at a VA medical center in August 1994.  He 
maintains that his right wrist condition has severely 
worsened, in the form of increased pain, far beyond what 
would normally be expected, following the August 1994 
surgical procedure.  

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The implementing regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
regulations specifically provide that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  See 38 
C.F.R. § 3.358(c)(3).  Finally, if the evidence establishes 
that the proximate cause of additional disability or death 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability or death will not be 
compensable except in the case of a veteran who was 
incompetent.  See 38 C.F.R. § 3.358(c)(4).  

For claims filed prior to October 1, 1997, an appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence of fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

In the veteran's case, his claim for benefits under 
38 U.S.C.A. § 1151 was filed in July 1995, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, if the applicable statutory and regulatory 
criteria are met, this claim could be granted without 
evidence of either fault by the VA or an intervening event 
not reasonably foreseeable.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
pain, is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  Id.  The 
Board is satisfied that all relevant evidence has been 
obtained, including the development requested by the Board in 
its two prior remands, and that no further assistance to the 
veteran is required regarding this claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In considering the veteran's pertinent medical history for 
purposes of determining whether he, in fact, experiences 
additional disability, the Board notes that he veteran is an 
insulin dependent diabetic.  In 1989, he underwent bilateral 
carpal tunnel release.  By 1994, he had developed pain, 
discomfort, numbness, and tingling.  In August 1994, he 
underwent right carpal tunnel release for recurrent right 
carpal tunnel syndrome.  

Twice in 1998 and again in early 1999, an independent medical 
evaluation was conducted by a neurologist, B. Tschida, M.D., 
pertaining to the veteran's claim.  Dr. Tschida reviewed the 
veteran's records and conducted a physical examination of the 
veteran.  

As to the veteran's right wrist condition at the time of the 
August 1994 right carpal tunnel release, it was Dr. Tschida's 
opinion that the veteran's right median nerve was profoundly 
prolonged, suggesting extremely severe carpal tunnel 
syndrome.  Based on his review of the records, he opined that 
the surgical intervention was very appropriate.  Dr. Tschida 
offered his opinion that the veteran's symptoms had increased 
following the surgical procedure of August 1994.  The veteran 
had complaints of increased pain and Dr. Tschida related that 
pain certainly can be construed as an increase in the 
percentage of permanent disability that a patient has, and he 
opined that the increased pain will interfere more with the 
patient's ability to function in day-to-day activities.  
There is no contrary medical opinion of record.

On the basis of the foregoing, the Board finds the medical 
evidence establishes that the veteran does have additional 
disability-increased pain-subsequent to the August 1994 
right carpal tunnel release.  The question remains, however, 
as whether there is competent medical evidence of a nexus or 
link between the surgical procedure and the additional 
disability.  

When requested to offer an opinion on the question of 
etiology of the increased pain, Dr. Tschida initially related 
that he was not able to separate out the reason for the 
veteran's complaints of increased pain.  He noted that in 
cases with extreme dysfunction such as in the veteran's 
situation, the degree of response to any surgical 
intervention is going to be extremely variable.  The 
neurologist noted that there is a phenomenal probability that 
the patient will have continued difficulty and it certainly 
may progress.  Dr. Tschida related that that would be 
construed as the natural progression of the disease in spite 
of the surgical attempts.  However, Dr. Tschida went on and 
related that it is also certainly possible that the surgery 
itself may result in some degree of injury just because of 
manipulation of the nerve that may occur at the time of 
surgery.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, in the 
only medical opinion on the question of the cause for the 
veteran's increased pain, Dr. Tschida indicated that such 
pain could be due to the natural progress of the carpal 
tunnel syndrome, or that the increased pain could be due to 
the surgery itself.  While he indicated that there was a 
"phenomenal probability" of continued difficulty associated 
with carpal tunnel syndrome, even with surgery, his opinion 
suggests that the veteran's surgery is at least as likely as 
not the cause of the veteran increased pain.  Under such 
circumstances, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for an 
award of compensation, under the provisions of 38 U.S.C.A. 
§ 1151, are met.




ORDER

VA compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for increased pain due to surgery for right carpal 
tunnel syndrome are granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

